Citation Nr: 1642391	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Board remanded the case for the issuance of a statement of the case (SOC) regarding the issue of entitlement to service connection for PTSD.  Veteran's PTSD claim so that a statement of the case could be issued.  The SOC was issued, and the Veteran subsequently submitted a substantive appeal.  The case since been returned to the Board for appellate review.

The Board notes that the claim was originally adjudicated as entitlement to service connection for PTSD.  However, the claims file show that he has been diagnosed with various psychiatric disorders, including depression, anxiety, and possibly PTSD.  Therefore, the Board has recharacterized the issue, as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In his December 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in January 2013, he cancelled that hearing request, in writing.  The Board notes that a VA internal notation indicates that, during a conversation with the Veteran in March 2013, he stated that he would be submitting a new request for a Board hearing; however, no such request was received.  Instead, the Veteran submitted a second substantive appeal, indicating that he did not want a hearing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issue of entitlement to service connection for an acquired psychiatric disorder other than depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current depression was caused by his service-connected prostate cancer.


CONCLUSION OF LAW

Depression is proximately due to or the result of the Veteran's service-connected prostate cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition to grant the Veteran's claim for service connection for depression, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

The Veteran has claimed that he currently has depression that is due to his prostate cancer.  His service treatment records do not document any complaints, treatment, or diagnosis of depression.  However, VA medical records show that the Veteran was later diagnosed with depression in January 2002.  He was referred to the mental health clinic by his urologist following his diagnosis of prostate cancer.  It is noted on numerous occasions in these records that the ongoing treatment for the cancer adversely affected his mood and emotional stability.  It is also noted that his depression is secondary to his hormone replacement therapy, as well as the cancer diagnosis itself.  

Additionally, the Board notes that the Veteran has submitted credible lay statements, as well as statements from his wife, discussing his prostate cancer and subsequent depression.

The Board finds the evidence of record in this case indicates that the Veteran's depression is due to his service-connected prostate cancer.  There is no evidence of record showing otherwise.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for depression is warranted. 


ORDER

Service connection for depression is granted.


REMAND

As discussed above, the Veteran has been granted service connection for depression, but further development is needed to determine whether he is entitled to service connection for any psychiatric disorder other than depression.

A November 2009 memorandum indicates that the RO made a formal finding of a lack of information required to corroborate a PTSD stressor.  It was specifically noted that the Veteran had not provided any information concerning his claimed stressor.  However, the Veteran subsequently submitted statements discussing stressors that included a friend's suicide, transportation of a body, and receiving ground fire during several helicopter missions.  Therefore, the Board finds that the AOJ should attempt to verify these stressors on remand.

Moreover, any relevant outstanding medical records should be associated with the claims file, to include any Social Security Administration (SSA) disability records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should request a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records

3.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors as noted above, to include any ground fire during missions flown by the Veteran.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder other than PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than his already service-connected depression.

For each diagnosis identified other depression and PTSD, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.
 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


